DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/22 has been entered.
 Claim Objections
Claim 22, along with claims 23-27, dependent therefrom, is objected to because of the following informalities:  At the end of line 2, “bended” should be replaced with -blended-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22, along with claims 23-27, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  New claim 22 recites “blending at least one clay and an extender to create a b[l]ended dry composition.”  The claim itself, however, does not define the state of either the clay or extender, and as such, it is unclear as to how such are blended “to create” a dry composition; are the components blended as liquids and then dried so as to create a blended dry composition?  Are each components provided dry and mixed/blended together dry to create a blended dry composition?  Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 2005/0187113).
	With respect to independent claim 1, Hayes discloses a method comprising: mixing at least an extender as a dry solid, at least one clay as a dry solid ([0098], wherein the components of the composition is provided as a dry mix that is added to water), and an aqueous base fluid ([0101], wherein fresh water and salt water are disclosed) to form a treatment fluid ([0044]; [0102]-[0103]), wherein the at least one clay is selected from the group as claimed ([0091], wherein sepiolite and attapulgite are disclosed), and wherein the extender comprises sodium polyacrylate (claim 1, line 5, wherein sodium polyacrylate is an option for a shale stabilizer); and introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation ([0044]-[0045]).  
	Hayes discloses sodium polyacrylate as an option for one of the components of the dry formulation, as set forth above, as well as sepiolite and/or attapulgite.  The combination of use of such together is provided for by at least claims 13 and 23.  With regard to specifically choosing to use such a combination, it is the position of the Office that since Hayes discloses including the combination of a shale stabilizer, which may be sodium polyacrylate, and a gelling rheology agent, which may be sepiolite and/or attapulgite, a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of additives from the list of additives disclosed by Hayes as such are disclosed as useful in the formation of a drilling mud.  Additionally, it would at least be obvious to try each component noted above as both sodium polyacrylate and the sepiolite/attapulgite would be chosen from a finite number of possibilities for the shale stabilizer and gelling rheology agent and, therefore would be expected to yield a drilling mud capable of inhibiting absorption of water by shale cuttings as well as the shale formation at the walls of the wellbore ([0045]) and a drilling mud having increased gel strength ([0091]).

	With respect to independent claim 8, Hayes discloses a method comprising: mixing at least an extender as a dry solid, at least one clay as a dry solid ([0098], wherein the components of the composition is provided as a dry mix that is added to water), and an aqueous base fluid ([0101], wherein fresh water and salt water are disclosed) to form a drilling fluid ([0044]; [0102]-[0103]), wherein the at least one clay is selected from the group as claimed ([0091], wherein sepiolite and attapulgite are disclosed), and wherein the extender comprises sodium polyacrylate (claim 1, line 5, wherein sodium polyacrylate is an option for a shale stabilizer); and drilling at least a portion of the wellbore penetrating the subterranean formation with the drilling fluid ([0021]-[0027])
	Hayes discloses sodium polyacrylate as an option for one of the components of the dry formulation, as set forth above, as well as sepiolite and/or attapulgite.  The combination of use of such together is provided for by at least claims 13 and 23.  With regard to specifically choosing to use such a combination, it is the position of the Office that since Hayes discloses including the combination of a shale stabilizer, which may be sodium polyacrylate, and a gelling rheology agent, which may be sepiolite and/or attapulgite, a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of additives from the list of additives disclosed by Hayes as such are disclosed as useful in the formation of a drilling mud.  Additionally, it would at least be obvious to try each component noted above as both sodium polyacrylate and the sepiolite/attapulgite would be chosen from a finite number of possibilities for the shale stabilizer and gelling rheology agent and, therefore would be expected to yield a drilling mud capable of inhibiting absorption of water by shale cuttings as well as the shale formation at the walls of the wellbore ([0045]) and a drilling mud having increased gel strength ([0091]).

	With respect to new independent claim 22, Hayes discloses a method comprising: blending at least one clay and an extender to create a blended dry composition ([0098] and [0102], wherein the components of the composition are provided as a dry first and second mix that is combined and that is added to water; [0100], wherein a dry ribbon-type blender is disclosed), wherein the at least one clay is selected from the group as claimed ([0091], wherein sepiolite and attapulgite are disclosed), and wherein the extender comprises sodium polyacrylate (claim 1, line 5, wherein sodium polyacrylate is an option for a shale stabilizer); mixing at least he blended dry composition with an aqueous base fluid to form a treatment fluid ([0101]-[0103]); and introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation ([0044]-[0045]).  
	Hayes discloses sodium polyacrylate as an option for one of the components of the dry formulation, as set forth above, as well as sepiolite and/or attapulgite.  The combination of use of such together is provided for by at least claims 13 and 23.  With regard to specifically choosing to use such a combination, it is the position of the Office that since Hayes discloses including the combination of a shale stabilizer, which may be sodium polyacrylate, and a gelling rheology agent, which may be sepiolite and/or attapulgite, a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of additives from the list of additives disclosed by Hayes as such are disclosed as useful in the formation of a drilling mud.  Additionally, it would at least be obvious to try each component noted above as both sodium polyacrylate and the sepiolite/attapulgite would be chosen from a finite number of possibilities for the shale stabilizer and gelling rheology agent and, therefore would be expected to yield a drilling mud capable of inhibiting absorption of water by shale cuttings as well as the shale formation at the walls of the wellbore ([0045]) and a drilling mud having increased gel strength ([0091]).

	With respect to dependent claims 2, 9 and 23, Hayes discloses wherein the sodium polyacrylate shale stabilizer/extender is added to the composition (claim 1); when amounts for such a type of component are suggested as 0.25-2 pounds per barrel of water ([0048]; [0098]).  It is additionally suggested where when a clay is used as the gelling rheology agent that such be added to provide a desired concentration of 2-25 pounds per barrel of water ([0095]).  Although silent to explicitly provided for the amount of sodium polyacrylate as in lbs/ton of clay, based on the extensiveness of the concentration range claimed, it would have been obvious to one having ordinary skill in the art to try an amount of sodium polyacrylate within the range as claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  As such, the determination of the concentration for the extender would be achievable through routine experimentation in the art.
	With respect to dependent claims 3, 10 and 24, Hayes discloses wherein the extender further comprises at least one additional component as claimed ([0038] and claim 1, wherein polyacrylamide is disclosed as used in combination with the sodium polyacrylate; [0071] and [0099], wherein polyacrylic acid is disclosed).
	With respect to dependent claims 4, 11 and 25, Hayes discloses wherein the aqueous base fluid is selected from the group as claimed ([0101]).
	With respect to dependent claims 5, 12 and 26, Hayes discloses wherein the water may be fresh water or salt water ([0101]), thereby suggesting an aqueous base fluid comprising one or more salts.  The reference, however, fails to explicitly disclose a TDS level thereof.  By definition, salt water has a TDS of 10,000 mg/L or more (see evidence in Conclusion).  As such, it is the position of the Office that since Hayes suggests the use of salt water or fresh water as the aqueous based fluid, one having ordinary skill in the art would recognize the optimal salinity thereof to employ since Hayes suggests waters defined as having a salinity that falls within the range as instantly claimed and it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed salinity range as critical and it is unclear if any unexpected results are achieved by using such.  As such, the determination for optimal salinity of the aqueous based fluid would be achievable through routine experimentation in the art.
With respect to dependent claims 6, 13 and 27, Hayes suggests an amount of clay as a gelling rheology agent as used in a desired concentration of 2.0-25 pounds per barrel of the treatment fluid ([0095]).  As such, the use of an amount thereof as instantly claimed would be obvious to one having ordinary skill in the art since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  
	With respect to dependent claim 8, Hayes discloses drilling a portion of the wellbore penetrating the subterranean formation with the treatment fluid ([0021]-[0027]).
	With respect to new dependent claim 21, Hayes discloses wherein the extender and the at least one clay are separately mixed with the aqueous base fluid ([0098], wherein two dry mixes are provided, one of which includes the shale stabilizer, i.e., sodium polyacrylate, and the second which includes the gelling rheology modifier, i.e., clay).
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) as set forth in the previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments to each of the independent claims, particularly with regard to the use of each component as a dry solid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seawater FAQs defines the salinity values for various types of waters, including salt water as 10,000 mg/L or more.
WO 2013085767 A1 discloses well treatment compositions comprising granulated sepiolite and granulated sodium polyacrylate.
US 4,964,918 discloses a grout composition that includes a dry composition of sepiolite and sodium polyacrylate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/09/22